DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 10-14, and 17-21  are rejected under 35 U.S.C. 103 as being unpatentable over Houston et al. (US 20210197720 A1) in view of Xu et al. (US 20200327804 A1).
Regarding Claim 1, Houston teaches a computer-implemented method for operating an autonomous driving vehicle (ADV) (Houston, [0156] “navigation system...e.g., the processing unit…appears in a particular location on autonomous vehicle”, [0062]  “method...for training a machine-learning model such as a neural network”, Fig 18: Computer system-1800), the method comprising: perceiving a driving environment based on sensor data obtained from a plurality of sensors mounted on the ADV (Houston, [0070] “The environment may be a representation of the physical world near the vehicle, and may be constructed from sensor data received from sensors including cameras, LiDAR point clouds, radars”); extracting a first set of features from the sensor data representing the driving environment (Houston, [0159] “Perception module…is responsible for correlating and fusing the data from the different types of sensors of the sensor module…to model the contextual environment of the vehicle…may use information extracted by multiple independent sensors”), including one or more obstacles moving relative to the ADV (Houston, [0160] “information from the sensor data...to detect…agents present in the environment of the vehicle…e.g., other vehicles, pedestrians, moving objects”); generating a precaution notification by applying a precautionary slowdown predictive model to the first set of features (Houston, [0073] “vehicle systems may determine the speed at which the vehicle is to travel by initially selecting a planned speed, e.g., based on the posted speed limit, and causing the vehicle to….slow down…may then adjust the vehicle's speed reactively, e.g., by causing the vehicle's brakes to be applied in response to appearance of an obstacle”) and a second set of features determined based on internal states of the ADV (Houston, [0152] “data transmitted from the autonomous vehicle...may include, e.g., telemetry and sensor data, determinations/decisions based on such data, vehicle condition or state…e.g., battery/fuel level, tire and brake conditions, sensor condition…”); in response to the precaution notification (Houston, [0100] “The perception module…may include a sensor data transform…which may transform the sensor data…to obstacle messages”); and controlling the ADV to drive autonomously according to the lowered speed limit to perform a precautionary slowdown (Houston, [0156] “safely navigating the autonomous vehicle...determine navigation routes and particular driving operations...slowing down...may use its determinations to control the vehicle...to operate...to guide the autonomous vehicle...to its destinations without colliding into other objects”).  

Houston does not teach performing speed planning to lower a speed limit of the ADV to a predetermined percentage of the speed limit.  However, Xu teaches this limitation (Xu, [0048] “The slowdown may be determined by an absolute or percentage drop in speed, which is a maximum speed threshold”, [0052] “reduced by a certain percentage of speed (e.g., defined by the maximum speed threshold)/absolute difference with a predetermined time frame”).

It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to have modified Houston to include performing speed planning to lower a speed limit of the 

Regarding Claim 2, Houston teaches the method of claim 1, further comprising determining whether to generate the precaution notification based on an output value of the precautionary slowdown predictive model in a corresponding planning cycle (Houston, [0050] The vehicle system...may perform an action if the predicted risk score...satisfies the anomaly criteria. The action may be...applying the vehicle's brakes to reduce speed...The action may be planning and following routes that avoid locations having collision probabilities greater than a threshold value, e.g., greater than a threshold such as 50%, 75%, 80%, or other suitable threshold”).

Regarding Claim 3, Houston teaches the method of claim 1, further comprising determining whether to broadcast the precaution notification in an autonomous driving system (ADS) of the ADV in a corresponding planning cycle (Houston, [0050] “The vehicle system...may perform an action if the predicted risk score...satisfies the anomaly criteria. The action may be...generating an alert or notification for the vehicle system provider (e.g., if the vehicle itself is likely to be involved in a collision), generating an alternate route plan (e.g., if a collision is likely at a particular location, traffic may be congested at that location), and/or storing contextual data. The action may be planning and following routes that avoid locations having collision probabilities greater than a threshold value, e.g., greater than a threshold such as 50%, 75%, 80%, or other suitable threshold”).  
Regarding Claim 4, Houston teaches the method of claim 3, wherein the determining whether to broadcast the precaution notification in the ADS in the corresponding planning cycle is based on whether the precaution notification is stable (Houston, [0038] “The anomaly criteria may include exceeding an associated threshold or differing from ordinary (e.g., average) values by more than a threshold amount. Upon identifying a risk score that satisfies the anomaly criteria, the vehicle system may perform corresponding actions such as vehicle operations, which may include braking”,  [0039] “The training process may involve updating the model based on training data, which may include particular vehicle environments and corresponding risk scores”).
Regarding Claim 5, Houston teaches the method of claim 4, wherein whether the precaution notification is stable is based on whether output values of the precautionary slowdown predictive model are consistent in a predetermined number of last planning cycles (Houston, [0119] “When the prediction model…has been trained on a sufficient number of images that included objects having shapes and locations similar to those in the urban environment...and were correlated with a ground truth appropriate speed…then the prediction model…may determine that the appropriate speed for similar environments”).  

Regarding Claim 6, Houston teaches the method of claim 4, further comprising determining to broadcast the precaution notification in the ADS in the corresponding planning cycle based on the precaution notification is stable(Houston, [0038] “The anomaly criteria may include exceeding an associated threshold or differing from ordinary (e.g., average) values by more than a threshold amount. Upon identifying a risk score that satisfies the anomaly criteria, the vehicle system may perform corresponding actions such as vehicle operations, which may include braking”,  [0039] “The training process may involve updating the model based on training data, which may include particular vehicle environments and corresponding risk scores”).

Houston does not teach wherein the performing speed planning to lower the speed limit of the ADV to the predetermined percentage of the speed limit is further based on the precaution notification is stable.  However, Xu teaches this limitation (Xu, [0048] “The slowdown may be determined by an absolute or percentage drop in speed, which is a maximum speed threshold”).

It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to have modified Houston to include performing speed planning to lower a speed limit of the ADV to a predetermined percentage of the speed limit as taught by Xu in order to “bring other benefits like a decrease in fuel consumption and an improvement in traffic flow” (Xu, [0027]).

Regarding Claim 7, Houston teaches the method of claim 1, wherein the first set of features from the sensor data representing the driving environment (Houston, [0070] “The environment may be a representation of the physical world near the vehicle, and may be constructed from sensor data received from sensors including cameras, LiDAR point clouds, radars”) includes at least one of a quantity of the one or more obstacles in a set of relative distance ranges to the ADV respectively, a distance to the ADV (Houston, [0051] “a distance from the vehicle to another vehicle”), a relative speed to the ADV and an absolute speed for each obstacle of a predetermined number of closest obstacles, a current speed of the ADV (Houston, [0140] “The sensors or sensing systems…may include…speed sensors”), an acceleration of the ADV (Houston, [0140] “The sensors or sensing systems…may include…acceleration sensors”), a curvature of a road on which the ADV is driving, a percentage of the current speed versus a speed limit, traffic light information (Houston, [0051] “traffic signal status”), or a distance to a stop line (Houston, [0051] “distance to a traffic signal, distance to an intersection, road sign, distance to a road sign”).  

Regarding Claim 10, Houston teaches a  non-transitory machine-readable medium having instructions stored therein (Houston, [0175] “A computer-readable non-transitory storage medium may be volatile, non-volatile, or a combination of volatile and non-volatile”), which when executed by a processor (Houston, [0169] “instructions executed by processor”), cause the processor to perform operations (Houston, [0170] “execute or data for processor…to operate on”), the operations comprising: perceiving a driving environment based on sensor data obtained from a plurality of sensors mounted on the ADV (Houston, [0070] “The environment may be a representation of the physical world near the vehicle, and may be constructed from sensor data received from sensors including cameras, LiDAR point clouds, radars”); extracting a first set of features from the sensor data representing the driving environment (Houston, [0159] “Perception module…is responsible for correlating and fusing the data from the different types of sensors of the sensor module…to model the contextual environment of the vehicle…may use information extracted by multiple independent sensors”), including one or more obstacles moving relative to the ADV (Houston, [0160] “information from the sensor data...to detect…agents present in the environment of the vehicle…e.g., other vehicles, pedestrians, moving objects”); generating a precaution notification by applying a precautionary slowdown predictive model to the first set of features (Houston, [0073] “vehicle systems may determine the speed at which the vehicle is to travel by initially selecting a planned speed, e.g., based on the posted speed limit, and causing the vehicle to….slow down…may then adjust the vehicle's speed reactively, e.g., by causing the vehicle's brakes to be applied in response to appearance of an obstacle”) and a second set of features determined based on internal states of the ADV (Houston, [0152] “data transmitted from the autonomous vehicle...may include, e.g., telemetry and sensor data, determinations/decisions based on such data, vehicle condition or state…e.g., battery/fuel level, tire and brake conditions, sensor condition…”); in response to the precaution notification (Houston, [0100] “The perception module…may include a sensor data transform…which may transform the sensor data…to obstacle messages”); and controlling the ADV to drive autonomously according to the lowered speed limit to perform a precautionary slowdown (Houston, [0156] “safely navigating the autonomous vehicle...determine navigation routes and particular driving operations...slowing down...may use its determinations to control the vehicle...to operate...to guide the autonomous vehicle...to its destinations without colliding into other objects”).  

Houston does not teach performing speed planning to lower a speed limit of the ADV to a predetermined percentage of the speed limit.  However, Xu teaches this limitation (Xu, [0048] “The slowdown may be determined by an absolute or percentage drop in speed, which is a maximum speed threshold”, [0052] “reduced by a certain percentage of speed (e.g., defined by the maximum speed threshold)/absolute difference with a predetermined time frame”).

It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to have modified Houston to include performing speed planning to lower a speed limit of the ADV to a predetermined percentage of the speed limit as taught by Xu in order to “bring other benefits like a decrease in fuel consumption and an improvement in traffic flow” (Xu, [0027]).

Regarding Claim 11, Houston teaches the medium of claim 10, wherein the operations further comprise determining whether to generate the precaution notification based on an output value of the precautionary slowdown predictive model in a corresponding planning cycle (Houston, [0050] The vehicle system...may perform an action if the predicted risk score...satisfies the anomaly criteria. The action may be...applying the vehicle's brakes to reduce speed...The action may be planning and following routes that avoid locations having collision probabilities greater than a threshold value, e.g., greater than a threshold such as 50%, 75%, 80%, or other suitable threshold”).
 
Regarding Claim 12, Houston teaches the medium of claim 10, wherein the operations further comprise determining whether to broadcast the precaution notification in an autonomous driving system (ADS) of the ADV in a corresponding planning cycle (Houston, [0050] “The vehicle system...may perform an action if the predicted risk score...satisfies the anomaly criteria. The action may be...generating an alert or notification for the vehicle system provider (e.g., if the vehicle itself is likely to be involved in a collision), generating an alternate route plan (e.g., if a collision is likely at a particular location, traffic may be congested at that location), and/or storing contextual data. The action may be planning and following routes that avoid locations having collision probabilities greater than a threshold value, e.g., greater than a threshold such as 50%, 75%, 80%, or other suitable threshold”).  
Regarding Claim 13, Houston teaches the medium of claim 12, wherein the determining whether to broadcast the precaution notification in the ADS in the corresponding planning cycle is based on whether the precaution notification is stable (Houston, [0038] “The anomaly criteria may include exceeding an associated threshold or differing from ordinary (e.g., average) values by more than a threshold amount. Upon identifying a risk score that satisfies the anomaly criteria, the vehicle system may perform corresponding actions such as vehicle operations, which may include braking”,  [0039] “The training process may involve updating the model based on training data, which may include particular vehicle environments and corresponding risk scores”), and wherein whether the precaution notification is stable is based on whether output values of the precautionary slowdown predictive model are consistent in a predetermined number of last planning cycles (Houston, [0119] “When the prediction model…has been trained on a sufficient number of images that included objects having shapes and locations similar to those in the urban environment...and were correlated with a ground truth appropriate speed…then the prediction model…may determine that the appropriate speed for similar environments”).  
Regarding Claim 14, Houston teaches the medium of claim 12, wherein the operations further comprise determining to broadcast the precaution notification in the ADS in the corresponding planning cycle based on the precaution notification is stable (Houston, [0038] “The anomaly criteria may include exceeding an associated threshold or differing from ordinary (e.g., average) values by more than a threshold amount. Upon identifying a risk score that satisfies the anomaly criteria, the vehicle system may perform corresponding actions such as vehicle operations, which may include braking”,  [0039] “The training process may involve updating the model based on training data, which may include particular vehicle environments and corresponding risk scores”).

Houston does not teach wherein the performing speed planning to lower the speed limit of the ADV to the predetermined percentage of the speed limit is further based on the precaution notification is (Xu, [0048] “The slowdown may be determined by an absolute or percentage drop in speed, which is a maximum speed threshold”).

It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to have modified Houston to include performing speed planning to lower a speed limit of the ADV to a predetermined percentage of the speed limit as taught by Xu in order to “bring other benefits like a decrease in fuel consumption and an improvement in traffic flow” (Xu, [0027]).

Regarding Claim 17, Houston teaches a data processing system, comprising: a processor (Houston, [0155] “the autonomous vehicle…may be equipped with a processing unit (e.g., one or more CPUs and GPUs), memory, and storage…may…be equipped to perform a variety of computational and processing tasks, including processing the sensor data, extracting useful information, and operating accordingly”, [0099] “convolutional neural network (CNN)…The CNN…processes one or more input images…and produces activations in an output layer…that correspond to predictions”) ; and a memory coupled to the processor to store instructions (Houston, [0170] “memory…includes main memory for storing instructions for processor”), which when executed by the processor (Houston, [0169] “instructions executed by processor”), cause the processor to perform operations (Houston, [0170] “execute or data for processor…to operate on”), the operations including perceiving a driving environment based on sensor data obtained from a plurality of sensors mounted on the ADV (Houston, [0070] “The environment may be a representation of the physical world near the vehicle, and may be constructed from sensor data received from sensors including cameras, LiDAR point clouds, radars”); extracting a first set of features from the sensor data representing the driving environment (Houston, [0159] “Perception module…is responsible for correlating and fusing the data from the different types of sensors of the sensor module…to model the contextual environment of the vehicle…may use information extracted by multiple independent sensors”), including one or more obstacles moving relative to the ADV (Houston, [0160] “information from the sensor data...to detect…agents present in the environment of the vehicle…e.g., other vehicles, pedestrians, moving objects”); generating a precaution notification by applying a precautionary slowdown predictive model to the first set of features (Houston, [0073] “vehicle systems may determine the speed at which the vehicle is to travel by initially selecting a planned speed, e.g., based on the posted speed limit, and causing the vehicle to….slow down…may then adjust the vehicle's speed reactively, e.g., by causing the vehicle's brakes to be applied in response to appearance of an obstacle”) and a second set of features determined based on internal states of the ADV (Houston, [0152] “data transmitted from the autonomous vehicle...may include, e.g., telemetry and sensor data, determinations/decisions based on such data, vehicle condition or state…e.g., battery/fuel level, tire and brake conditions, sensor condition…”); in response to the precaution notification (Houston, [0100] “The perception module…may include a sensor data transform…which may transform the sensor data…to obstacle messages”); and controlling the ADV to drive autonomously according to the lowered speed limit to perform a precautionary slowdown (Houston, [0156] “safely navigating the autonomous vehicle...determine navigation routes and particular driving operations...slowing down...may use its determinations to control the vehicle...to operate...to guide the autonomous vehicle...to its destinations without colliding into other objects”).  

Houston does not teach performing speed planning to lower a speed limit of the ADV to a predetermined percentage of the speed limit.  However, Xu teaches this limitation (Xu, [0048] “The slowdown may be determined by an absolute or percentage drop in speed, which is a maximum speed threshold”, [0052] “reduced by a certain percentage of speed (e.g., defined by the maximum speed threshold)/absolute difference with a predetermined time frame”).

It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to have modified Houston to include performing speed planning to lower a speed limit of the ADV to a predetermined percentage of the speed limit as taught by Xu in order to “bring other benefits like a decrease in fuel consumption and an improvement in traffic flow” (Xu, [0027])
Regarding Claim 18, Houston teaches the system of claim 17, wherein the operations further comprise determining whether to generate the precaution notification based on an output value of the precautionary slowdown predictive model in a corresponding planning cycle (Houston, [0050] The vehicle system...may perform an action if the predicted risk score...satisfies the anomaly criteria. The action may be...applying the vehicle's brakes to reduce speed...The action may be planning and following routes that avoid locations having collision probabilities greater than a threshold value, e.g., greater than a threshold such as 50%, 75%, 80%, or other suitable threshold”).
 
Regarding Claim 19, Houston teaches the system of claim 17, wherein the operations further comprise determining whether to broadcast the precaution notification in an autonomous driving system (ADS) of the ADV in a corresponding planning cycle (Houston, [0050] “The vehicle system...may perform an action if the predicted risk score...satisfies the anomaly criteria. The action may be...generating an alert or notification for the vehicle system provider (e.g., if the vehicle itself is likely to be involved in a collision), generating an alternate route plan (e.g., if a collision is likely at a particular location, traffic may be congested at that location), and/or storing contextual data. The action may be planning and following routes that avoid locations having collision probabilities greater than a threshold value, e.g., greater than a threshold such as 50%, 75%, 80%, or other suitable threshold”).  

Regarding Claim 20, Houston teaches the system of claim 19, wherein the determining whether to broadcast the precaution notification in the ADS in the corresponding planning cycle is based on whether the precaution notification is stable (Houston, [0038] “The anomaly criteria may include exceeding an associated threshold or differing from ordinary (e.g., average) values by more than a threshold amount. Upon identifying a risk score that satisfies the anomaly criteria, the vehicle system may perform corresponding actions such as vehicle operations, which may include braking”,  [0039] “The training process may involve updating the model based on training data, which may include particular vehicle environments and corresponding risk scores”), and wherein whether the precaution (Houston, [0119] “When the prediction model…has been trained on a sufficient number of images that included objects having shapes and locations similar to those in the urban environment...and were correlated with a ground truth appropriate speed…then the prediction model…may determine that the appropriate speed for similar environments”).  

Regarding Claim 21, Houston teaches the system of claim 19, wherein the operations further comprise determining to broadcast the precaution notification in the ADS in the corresponding planning cycle based on the precaution notification is stable(Houston, [0038] “The anomaly criteria may include exceeding an associated threshold or differing from ordinary (e.g., average) values by more than a threshold amount. Upon identifying a risk score that satisfies the anomaly criteria, the vehicle system may perform corresponding actions such as vehicle operations, which may include braking”,  [0039] “The training process may involve updating the model based on training data, which may include particular vehicle environments and corresponding risk scores”).

Houston does not teach wherein the performing speed planning to lower the speed limit of the ADV to the predetermined percentage of the speed limit is further based on the precaution notification is stable.  However, Xu teaches this limitation (Xu, [0048] “The slowdown may be determined by an absolute or percentage drop in speed, which is a maximum speed threshold”).

It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to have modified Houston to include performing speed planning to lower a speed limit of the ADV to a predetermined percentage of the speed limit as taught by Xu in order to “bring other benefits like a decrease in fuel consumption and an improvement in traffic flow” (Xu, [0027]).

Claims 8, 15 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Houston et al. (US 20210197720 A1) in view of Xu et al. (US 20200327804 A1) and in further view of Alalao et al. (US 20200041994 A1).
Regarding Claim 8, Houston teaches the method of claim 1.  Houston does not teach wherein the second set of features determined based on internal states of the ADV includes a central processing unit (CPU) usage, or a planning and control runtime in a planning cycle.  However, Alalao teaches this limitation (Alalao, [0249] As another example, the second vehicle telemetry data can include an indication of an operating condition of a computer system of the selected vehicle…e.g., CPU usage, memory usage, etc.”).

It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to have modified Houston to include the second set of features determined based on internal states of the ADV includes a central processing unit (CPU) usage, or a planning and control runtime in a planning cycle as taught by Alalao in order to “control and monitor the operation” of the autonomous vehicle” (Alalao, [0070]). 

Regarding Claim 15, Houston teaches the medium of claim 10, wherein the first set of features from the sensor data representing the driving environment includes (Houston, [0070] “The environment may be a representation of the physical world near the vehicle, and may be constructed from sensor data received from sensors including cameras, LiDAR point clouds, radars”)  at least one of a quantity of the one or more obstacles in a set of relative distance ranges to the ADV respectively, a distance to the ADV (Houston, [0051] “a distance from the vehicle to another vehicle”), a relative speed to the ADV and an absolute speed for each obstacle of a predetermined number of closest obstacles, a current speed of the ADV (Houston, [0140] “The sensors or sensing systems…may include…speed sensors”), an acceleration of the ADV (Houston, [0140] “The sensors or sensing systems…may include…acceleration sensors”), a curvature of a road on which the ADV is driving, a percentage of the current speed versus a (Houston, [0051] “traffic signal status”), or a distance to a stop line (Houston, [0051] “distance to a traffic signal, distance to an intersection, road sign, distance to a road sign”).  

Houston does not teach wherein the second set of features determined based on internal states of the ADV includes a central processing unit (CPU).  However, Alalao teaches this limitation (Alalao, [0249] As another example, the second vehicle telemetry data can include an indication of an operating condition of a computer system of the selected vehicle…e.g., CPU usage, memory usage, etc.”).

It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to have modified Houston to include the second set of features determined based on internal states of the ADV includes a central processing unit (CPU) as taught by Alalao in order to “control and monitor the operation” of the autonomous vehicle” (Alalao, [0070]).

Regarding Claim 22, Houston teaches the system of claim 17, wherein the first set of features from the sensor data representing the driving environment includes (Houston, [0070] “The environment may be a representation of the physical world near the vehicle, and may be constructed from sensor data received from sensors including cameras, LiDAR point clouds, radars”)  at least one of a quantity of the one or more obstacles in a set of relative distance ranges to the ADV respectively, a distance to the ADV (Houston, [0051] “a distance from the vehicle to another vehicle”), a relative speed to the ADV and an absolute speed for each obstacle of a predetermined number of closest obstacles, a current speed of the ADV (Houston, [0140] “The sensors or sensing systems…may include…speed sensors”), an acceleration of the ADV (Houston, [0140] “The sensors or sensing systems…may include…acceleration sensors”), a curvature of a road on which the ADV is driving, a percentage of the current speed versus a speed limit, traffic light information (Houston, [0051] “traffic signal status”), or a distance to a stop line (Houston, [0051] “distance to a traffic signal, distance to an intersection, road sign, distance to a road sign”).  

Houston does not teach wherein the second set of features determined based on internal states of the ADV includes a central processing unit (CPU).  However, Alalao teaches this limitation (Alalao, [0249] As another example, the second vehicle telemetry data can include an indication of an operating condition of a computer system of the selected vehicle…e.g., CPU usage, memory usage, etc.”).

It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to have modified Houston to include the second set of features determined based on internal states of the ADV includes a central processing unit (CPU) as taught by Alalao in order to “control and monitor the operation” of the autonomous vehicle” (Alalao, [0070]).


Claims 9, 16 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Houston et al. (US 20210197720 A1) in view of Xu et al. (US 20200327804 A1) and in further view of Ditty et al. (US 20190258251 A1).
Regarding Claim 9, Houston teaches the method of claim 1, to predict whether a precautionary slowdown should be performed based on the first set of features and the second set of features from prior driving data with manual driving (Houston, [0039]  “a training process may be used to train the machine-learning model to predict risk scores. The training process may involve updating the model based on training data, which may include particular vehicle environments and corresponding risk scores...when a human driver activates the vehicle's brakes suddenly to reduce speed to 25 mph in an area where the appropriate speed or speed limit is substantially higher, the vehicle system may determine that an elevated level of risk is present, generate a corresponding risk score, and include the vehicle environment and risk score in the training a machine-learning model's training data. The risk scores may be proportional to how sudden and substantial the control inputs were, e.g., as indicated by timing information associated with the control inputs”).

Houston does not teach wherein the precautionary slowdown predictive model was previously trained using a deep neural network (DNN).  However, Ditty teaches this limitation (Ditty, [0286] “the GPU complex…in each Advanced SoC is preferably configured to execute any number of trained neural networks, including…DNNs, and any other type of network, to perform the necessary functions for autonomous driving”).

It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to have modified Houston to include the precautionary slowdown predictive model was previously trained using a deep neural network (DNN) as taught by Ditty in order to have deep learning with a “range from simple concepts to complex ones…deep learning stacks the layers, allowing the machine to learn a “hierarchical representation” in order to avoid collision by predicting slowdown for the vehicle.

Regarding Claim 16, Houston teaches the medium of claim 10, to predict whether a precautionary slowdown should be performed based on the first set of features and the second set of features from prior driving data with manual driving (Houston, [0039]  “a training process may be used to train the machine-learning model to predict risk scores. The training process may involve updating the model based on training data, which may include particular vehicle environments and corresponding risk scores...when a human driver activates the vehicle's brakes suddenly to reduce speed to 25 mph in an area where the appropriate speed or speed limit is substantially higher, the vehicle system may determine that an elevated level of risk is present, generate a corresponding risk score, and include the vehicle environment and risk score in the training a machine-learning model's training data. The risk scores may be proportional to how sudden and substantial the control inputs were, e.g., as indicated by timing information associated with the control inputs”).

Houston does not teach wherein the precautionary slowdown predictive model was previously trained using a deep neural network (DNN).  However, Ditty teaches this limitation (Ditty, [0286] “the GPU complex…in each Advanced SoC is preferably configured to execute any number of trained neural networks, including…DNNs, and any other type of network, to perform the necessary functions for autonomous driving”).

It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to have modified Houston to include the precautionary slowdown predictive model was previously trained using a deep neural network (DNN) as taught by Ditty in order to have deep learning with a “range from simple concepts to complex ones…deep learning stacks the layers, allowing the machine to learn a “hierarchical representation” in order to avoid collision by predicting slowdown for the vehicle.

Regarding Claim 23, Houston teaches the system of claim 17, to predict whether a precautionary slowdown should be performed based on the first set of features and the second set of features from prior driving data with manual driving (Houston, [0039]  “a training process may be used to train the machine-learning model to predict risk scores. The training process may involve updating the model based on training data, which may include particular vehicle environments and corresponding risk scores...when a human driver activates the vehicle's brakes suddenly to reduce speed to 25 mph in an area where the appropriate speed or speed limit is substantially higher, the vehicle system may determine that an elevated level of risk is present, generate a corresponding risk score, and include the vehicle environment and risk score in the training a machine-learning model's training data. The risk scores may be proportional to how sudden and substantial the control inputs were, e.g., as indicated by timing information associated with the control inputs”).

Houston does not teach wherein the precautionary slowdown predictive model was previously trained using a deep neural network (DNN).  However, Ditty teaches this limitation (Ditty, [0286] “the GPU complex…in each Advanced SoC is preferably configured to execute any number of trained neural networks, including…DNNs, and any other type of network, to perform the necessary functions for autonomous driving”).

It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to have modified Houston to include the precautionary slowdown predictive model was previously trained using a deep neural network (DNN) as taught by Ditty in order to have deep learning with a “range from simple concepts to complex ones…deep learning stacks the layers, allowing the machine to learn a “hierarchical representation” in order to avoid collision by predicting slowdown for the vehicle.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kim et al. (US 20200010095 A1)
Akella et al. (US 20200406894 A1 ) discloses generating a precaution notification by applying a precautionary slowdown predictive model and  performing speed planning to lower a speed limit of the ADV to a predetermined percentage of the speed limit (Akella, [0115] “determining a speed limit based at least in part on performance limitations of the vehicle; and reducing the target speed in accordance with the speed limit”, [0020] “The machine-learned model learns to produce a desired speed given a set of driving-environment characteristics”).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOYA PETTIEGREW whose telephone number is (313)446-6636. The examiner can normally be reached 8:30pm - 5:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.P./Examiner, Art Unit 3662                                                                                                                                                                                                        
/DALE W HILGENDORF/Primary Examiner, Art Unit 3662